 

 



[image_001.jpg] Amendment to Note  

 

 

                   

 

This Amendment to Note (“Amendment”), made, delivered, and effective as of
October 24, 2012, by and between Perceptron, Inc. (“Borrower”) and COMERICA BANK
(“Bank”).

 

WHEREAS, Borrower and Bank are parties to that certain note in the original
principal amount of $6,000,000 dated January 6, 2012 (“Note”); and

 

WHEREAS, Bank and Borrower desire to amend the Note as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Amendment, Borrower and Bank agree as follows:

 

1.The Maturity Date is now November 1, 2014.

 

2.Borrower is responsible for all costs incurred by Bank, including without
limit reasonable attorney fees, with regard to the preparation and execution of
this Amendment.

 

3.The execution of this Amendment shall not be deemed to be a waiver of any
Default or Event of Default.

 

4.All terms used in this Amendment which are defined in the Note shall have the
same meaning as used in the Note, unless otherwise defined in this Amendment.

 

5.Borrower waives, discharges, and forever releases Bank, Bank’s employees,
officers, directors, attorneys, stockholders, and their successors and assigns,
from and of any and all claims, causes of action, allegations or assertions that
Borrower has or may have had at any time up through and including the date of
this Amendment, against any or all of the foregoing, regardless of whether any
such claims, causes of action, allegations or assertions are known to Borrower
or whether any such claims, causes of action, allegations or assertions arose as
result of Bank’s actions or omissions in connection with the Note, or any
amendments, extensions or modifications thereto, or Bank’s administration of the
debt evidenced by the Note or otherwise.

 

6.This Amendment is not an agreement to any further or other amendment of the
Note.

 

7.Borrower expressly acknowledges and agrees that except as expressly amended in
this Amendment, the Note, as amended, remains in full force and effect and is
ratified, confirmed and restated.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date set forth above.

 

  PERCEPTRON, INC.       By:  /s/ John H. Lowry, III     SIGNATURE OF        
Its: Vice President and Chief Financial Officer     TITLE

 

  COMERICA BANK       By:  /s/ Robert A. Rosati     SIGNATURE OF ROBERT A.
ROSATI         Its: Vice President     TITLE

 



 

 

